DETAILED ACTION
The instant application having Application No. 16/920,362 filed on July 2, 2020 is presented for examination by the examiner. The amended claims submitted January 25, 2022 in response to the office action mailed November 15, 2021 are under consideration. Claims 1-8 and 10-21 are pending.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on December 23, 2019 (PCT/CN2019/127517) and January 3, 2019 (CN 20190005847.1)
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Applicant stated in the remarks filed January 25, 2022 that “Applicant has enclosed herewith the English translation of the International application (PCT/CN2019/127517) filed on December 23, 2019 and the English translation of the priority (CN 20190005847.1) filed on January 3, 2019.” However, the examiner could not find these documents with the response.

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the flat glass meets the expression:
1.8 < Nd4 < 1.901;
where Nd4 represents a refractive index of the flat glass; and wherein the telephoto lens meets the expression:
-1 < f3/f < 0;
where f3 represents a focal length of the third lens, f represents a focal length of the telephoto lens.”
Claims 2-8 and 10-15 depend from claim 1 and are allowed for at least the reason stated above.
Regarding claim 16, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the prism meets the expression:
1.8 < Ndp < 1.901;
where Ndp represents a refractive index of the prism; and wherein the telephoto lens meets the expression:
-1 < f3/f < 0;
where f3 represents a focal length of the third lens, and f represents a focal length of the telephoto lens.”
	Claims 17-18 depend from claim 16 and are allowed for at least the reason stated above.
Regarding claim 19, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the telephoto lens meets the expressions:
… 1.8 < Ndp < 1.901; where … Ndp represents a refractive index of the prism; and wherein the telephoto lens meets the expression:
1 < R1/R6 < 2;
where R1 represents a radius of curvature of the object side surface of the first lens, R6 represents a radius of curvature of the image side surface of the third lens.”
Claims 20-21 depend from claim 19 and are allowable for at least the reason stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3/f<0 or 1< R1/R6 < 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872